DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               CRAIG BUNCH,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1715

                            [January 6, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
17000711CFAXMX.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    In this appeal filed pursuant to Anders v. California, 386 U.S. 738
(1967), appellant challenges the trial court’s judgment and order that
modified the terms of his community control and probation after he
admitted to violations. We affirm but remand for the trial court to correct
the disposition orders to reflect the conditions that appellant violated.
Stickney v. State, 263 So. 3d 67, 68 (Fla. 4th DCA 2019). Appellant need
not be present.

   Affirmed and remanded for entry of a corrected order.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.